DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2021 has been entered.
Claim Interpretation
As per the disclosure and applicant’s remarks filed 03/17/2021, a “gas sensor” is specifically a sensor which detects the compositional components of a gas. Thus, this sensor includes things such as an oxygen sensor, but would not include sensors such as pressure sensors. 
The term “standstill” or “standstill mode” is defined in the disclosure to be an engine off condition as per Pg. 16, Lns. 7-9 and Fig. 3. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dudar (US 10,012,166).
Regarding claim 13, Dudar discloses system for ventilation of a crankcase of an internal combustion engine (Abstract and Fig. 1, shown system with ventilation line 76), the system comprising a passage 44 for guiding crankcase gas from the crankcase to the atmosphere (Fig. 1, crankcase gas exits the crankcase and travels via passage 74 and 44 to the atmosphere via passage 91 or exhaust 60), characterized in that the system comprises a plurality of  gas sensors 434Application No.: 16/496,793Docket No.: 138223.510755Response to Office Action of June 16, 2021 64 distributed along at least a portion of the passage in an intended direction of a crankcase gas flow in the passage, or transversely to the intended direction of a crankcase gas flow in the passage (Fig. 1 and Col. 15, Lns 43-46, the sensor is located in the passage to detect crankcase gases and wherein sensor 64 in the exhaust passage 60 would receive flow and is downstream along an intended direction of flow)).
Regarding claim 14, Dudar discloses the system of claim 13, comprising an open circuit conduit 60 64 for guiding crankcase gas from the crankcase to the atmosphere (Fig. 1, shown), wherein the system is adapted so that, in the mounted condition of the system, at least a portion of the open circuit conduit is located above at least one cylinder of the engine (Fig. 1, shown conduit 60 is an exhaust conduit located above the cylinder).
Allowable Subject Matter
Claims 1, 3-12, 15-19, 21-31, and 33-35 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art fails to disclose or make obvious a gas sensor for detecting crankcase gases in the air intake being positioned upstream from a crankcase guide connection point such that the sensor is located at a position where no crankcase gas is intended to go.
Response to Arguments
Applicant's arguments filed 08/16/2021 have been fully considered but they are not persuasive. Applicant argues that it would not have been obvious to duplicate the gas sensors of Dudar as this was not disclosed and it would not accomplish the desired task leak detection.
However, it is noted that claim 13 makes no mention of leak detection, thus this is irrelevant to the claim at hand. Further, it is noted that the claims recitation of a passage is broad enough of to include gas sensors located in the exhaust passage, of which there is one located in Dudar as explained above. Thus the claim is rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN A LATHERS/Primary Examiner, Art Unit 3747